MEMORANDUM **
Josephine Cardines Galope appeals from the 96-month sentence imposed by the district court after she pled guilty to im*602portation of methamphetamine, in violation of 21 U.S.C. §§ 952(a) and 960. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
We disagree with Galope’s challenge to the obstruction of justice enhancement, because her admitted he to law enforcement officers obstructed their ability to further investigate any other participants in Gal-ope’s drug importation offense. See United States v. Ancheta, 38 F.3d 1114, 1118—19 (9th Cir.1994).
Galope also contends that she was entitled to a mitigating role adjustment. We conclude that Galope has not met her burden of proof, and that the district court did not clearly err by declining to impose this adjustment. See United States v. Cantrell, 433 F.3d 1269, 1282-84 (9th Cir.2006).
We further conclude that the district court did not clearly err by adopting the facts set forth in the presentence report. See id. at 1279.
We decline to address Galope’s contention that the district court relied upon materially false or unreliable evidence, because she did not object to the district court’s use of this evidence at the sentencing hearing. See United States v. Smith, 905 F.2d 1296, 1302 (9th Cir.1990).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.